Citation Nr: 0334912	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.	The propriety of an initial 10 percent rating for a 
status post right knee disability.  

2.	The propriety of an initial 10 percent rating for a 
status post left shoulder disability.  

3.	The propriety of an initial noncompensable rating for 
gastroesophagial reflux disease (GERD) prior to February 
7, 2003, and a 10 percent rating thereafter.  

4.	The propriety of an initial noncompensable (0 percent) 
rating for a status post right shoulder disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1978 to March 2002.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from March 2002 rating action by the RO 
that, among other things, granted service connection for a 
left shoulder disability, a right shoulder disability, a 
right knee disability, and GERD, all of which were assigned 
noncompensable ratings from April 1, 2002, the day following 
the veteran's discharge from service.    In a rating action 
in June 2003, the RO increased the evaluations for the right 
knee and left shoulder disabilities to 10 percent each, 
effective April 1, 2002.  The RO also increased the 
evaluation for GERD to 10 percent disabling, effective 
February 7, 2003.  The noncompensable rating for the right 
shoulder disability was confirmed and continued.  


REMAND

The veteran's right knee disability, right shoulder 
disability and left shoulder disability have been evaluated 
under the provisions of 38 C.F.R.§ 4.71, Diagnostic Codes 
5260-5261, and Diagnostic Code 5201 respectively, which 
provide for evaluations based on limitation of motion of the 
knee and shoulders.  Since this is the case, the decision of 
the United States Court of Veterans Appeals (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) must be taken into account.  

In DeLuca, the Court held that the provisions of 38 
C.F.R.§§ 4.40, 4.45 must be considered when a diagnostic code 
provides for compensation based on limitation of motion.  
Under the provisions of 38 C.F.R.§§ 4.40, 4.45, consideration 
must be given to functional loss due to pain, weakened 
movement, excess fatigability, incoordination, and pain on 
undertaking movement.  The Court also stated that medical 
examination of the disability must show that the examiner 
took into account the functional disability due to pain in 
determining the limitation of motion.  The examination upon 
which the rating decision is based must adequately portray 
the extent of functional loss due to pain (on use or due to 
flare-ups).  DeLuca v. Brown, at 206.  Further, the examiner 
must furnish, in addition to the usual examination findings, 
a full description of the effects of the disability upon the 
veteran's ordinary activities.  

The veteran's last VA orthopedic examination was conducted in 
February 2003.  The report of the examination, while noting 
the veteran's complaints of pain in the right knee and in 
both shoulders, contains insufficient information to permit 
evaluation under 38 C.F.R.§§ 4.40 and 4.45 as required by 
DeLuca.  Therefore further orthopedic examination of the 
veteran's right knee, right shoulder and left shoulder is 
necessary.  

The veteran was last afforded a VA examination for GERD in 
February 2003, but that evaluation was conducted without the 
claims folder available for review by the examiner.  It is 
essential that examiners view a disability in relation to its 
history. 38 C.F.R. § 4.1 (2003).  Medical examinations must 
take into account a veteran's prior medical examinations and 
treatment. Colayong v. West, 12 Vet App 524, 534 (1999); 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).

On the February 2003 VA gastrointestinal examination, it was 
noted that the veteran was to follow up with her primary care 
physician regarding her gastrointestinal complaints.  During 
the February 2003 VA orthopedic examination it was reported 
that her orthopedic symptoms were treated with physical 
therapy   Clinical records of such treatment are relevant to 
the veteran's current claims and should be obtained prior to 
further appellate consideration of these claims.  

Also, VA is required to specifically inform the claimant and 
the claimant of the evidence needed to substantiate the 
claim, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The RO has provided this notice with 
regard to claims for service connection, but not with regard 
to the claims on appeal.

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should provide the veteran 
with a VCAA notice letter, and obtain any 
treatment records reported in response to 
the letter.

2.  The veteran should be scheduled for 
an orthopedic examination to determine 
the current severity of her service-
connected right knee disability, left 
shoulder disability, and right shoulder 
disability.  The claims folder must be 
made available to the examining physician 
and the physician should state in the 
report of examination, or in an addendum 
to the examination, that the claims 
folder was reviewed.

The examiner should report ranges of 
shoulder and right knee motion in 
degrees.  The examiner should determine 
whether the shoulder or right knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The presence or absence of subluxation 
and/or lateral instability in the knee 
should also be reported, and if present, 
whether such is severe, moderate or 
slight in degree.
  
3. The veteran should also be afforded a 
gastrointestinal examination to determine 
the severity of her service connected 
GERD. The claims folder must be made 
available to the examining physician and 
the physician should state that he/she 
has reviewed the claims folder in the 
report of examination, or in an addendum 
to the examination.  The examiner should 
report the pertinent medical complaints, 
symptoms and clinical findings in detail.   
The examiner should specifically comment 
on the presence or absence of pain, 
vomiting, weight loss, hemetemesis, 
melena, anemia, epigastric distress, 
dysphagia, pyrosis, regurgitation, and 
substernal, arm, or shoulder pain 
associated with GERD.  The examiner 
should also describe any impairment of 
health due to GERD as severe, 
considerable, or less than considerable.  

4. The RO should then re-adjudicate the 
veteran's claims.  If the benefits sought 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
containing all the relevant law and 
regulations. The case should then be 
returned to this Board if otherwise 
appropriate.  

No action is required of the veteran until she is so 
informed.  The purpose of this Remand is to obtain additional 
clinical evidence and to insure that the veteran receives due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




